a

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

Deeds re. Gied Th.

District of New Mexico

 

 

GEORGE VIGIL ) aieee. ZL

)

) % j af f Ao ro
)
Plaintigi(s) )

v. Civil Action No, 1:20-cv-00740-KG-JFR
JOSEPH AQUINO and 5
RIO ARRIBA SHERIFF’S OFFICE
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

Rio Arriba County Sheriff's Office

c/o Linda J. Padilla, Rio Arriba County Clerk
1122 Industrial Park Road

Espanola, NM 87532

To: (Defendant's name and address)

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Richard A. Sandoval

Sandoval Firm

1442-D S. St. Francis Drive
Santa Fe, NM 87505

(505) 795-7790

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURTS* P's.
>" ee
i i & He ?

 

 

 

Date; Monday, August 17, 2020 | £Deriisse Rinéo \

 
«

AO 440 (Rey, 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 1:20-ev-00740-KG-JFR

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

oo
This summons for (name of individual and title, if any) alll / Ee K fv ek >

was received by me on (date) v£u> t Al -deze

© I personally served the summons on the individual at (place)

 

 

On (date) ; or

[ J left the summons at the individual’s residence or usual place of abode with (name)
, 4 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

 

C1} I served the summons on (name of individual) i edhie  CLajivrana Clerk ke ts who is
designated by law to accept service of process on behalf of (name of brganization) Rie Abkioa Cerantlg Clonkk

Av gost OD) Barz on (date) ; OF

© I returned the summons unexeeuted because or

 

 

} Other (specify): $6 wo Sebuc<

$3 ee Phiethdy CL Lommoas
t oO yap lEag

27 Tax
Sh a,
My fees are $ for travel and § for services, for a total of $ 0.00

po ey “Re
I declare under penalty of perjury that this information is true.

Date: 3g ~2/ ~202v £ 4 L

Server's signature
Pm € R Rie cf
Printed name and title

 

Pe.box ABSL SfAln $702

Server's address

 

Additional information regarding attempted service, ete:

gf heen and SoM, To bf. yne uD 3 dag f August Zo20,

 
